DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Application No. 16/798,062, filed on 2/21/2020.
Claims 1-29 have been examined and are pending in this application.
Priority
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) to parent Application No. FR1901849, filed on 02/22/2019.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 07/23/2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if 
Claim(s) 1-4, 6-7, 10-12, 14-15, 17-19, 21-22, and 25-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Billet et al. (2012/0020476; Hereinafter “Billet”).
Regarding claim 1, Billet teaches a method of authenticating a first circuit using a second circuit, comprising: 
storing, at the second circuit, a first datum and a second datum, the second datum corresponding to an application of a first function to: the first datum; and a third datum (Billet: Para. [0098], Para. [0100], The first entity A comprises, on its side, a computation module PROC.sub.A capable of receiving the public function C or h, as well as at least one datum x to be encrypted, and of computing a basic encrypted datum c', or advanced encrypted datum c, corresponding respectively to the application of the basic function h, or of the advanced function C, to the datum x. [first datum = datum x; third datum = key; second datum = encrypted datum] [0105], [prover B = first circuit; verifier A = second circuit]); 
sending, from the second circuit to the first circuit, the second datum (Billet: Para. [0106], The advanced encrypted datum c, or basic encrypted datum c', is then transmitted to the prover B, in the course of a step 507. Para. [0101] [prover B = first circuit; verifier A = second circuit; encrypted datum = second datum]); 
decrypting, at the first circuit, the second datum (Billet: Para. [0107], Finally, during a decryption step 509, the encrypted datum received by the prover B is decrypted by virtue of the secret key retained by the prover B. In the case of a basic encryption, the basic encrypted datum c' is decrypted by means of at least one of the functions f, L and E, according to one of the decryption embodiments presented hereinabove.); and 
sending, from the first circuit to the second circuit, a fourth datum representative of a result of the decrypting for authentication (Billet: Para. [0108], In a step specific to authentication, the prover B sends the datum x thus decrypted to the verifier A. [prover B = first circuit; verifier A = second circuit]).
Regarding claim 2, Billet teaches the method of claim 1 wherein the second circuit verifies a correspondence between the first datum and the fourth datum (Billet: Para. [0091], If this equation (15) is satisfied, then the candidate original datum x'(i) corresponds to the initially encrypted datum x and the decryption is successful, as indicated in step 413 of FIG. 4A. Para. [0108], In a step specific to authentication, the prover B sends the datum x thus decrypted to the verifier A. The verifier A is then assured of the identity of the prover B since only the prover B is capable of decrypting the datum x encrypted for its attention.).
Regarding claim 3, Billet teaches the method of claim 1 wherein the decrypting comprises applying a second function to the second datum (Billet: Para. [0107], Finally, during a decryption step 509, the encrypted datum received by the prover B is decrypted by virtue of the secret key retained by the prover B. In the case of a basic encryption, the basic encrypted datum c' is decrypted by means of at least one of the functions f, L and E, according to one of the decryption embodiments presented hereinabove.).
Regarding claim 4, Billet teaches the method of claim 3 wherein the second function is an inverse of the first function (Billet: Para. [0107], Finally, during a decryption step 509, the encrypted datum received by the prover B is decrypted by virtue of the secret key retained by the prover B. In the case of a basic encryption, the basic encrypted datum c' is decrypted by means of at least one of the functions f, L and E, according to one of the decryption embodiments presented hereinabove. [encryption is the inverse of decryption and decryption is the inverse operation of encryption]).
Regarding claim 6, Billet teaches the method of claim 3 wherein at least one of the first function and the second function is a combination function (Billet: Para. [0009] which comprises a basic encryption function obtained by the addition between an intermediate function derived from composition of a coding function with a first function, and a second function.).
Regarding claim 7, Billet teaches the method of claim 6 wherein the combination function is a concatenation function (Billet: Para. [0009] which comprises a basic encryption function obtained by the addition between an intermediate function derived from composition of a coding function with a first function, and a second function. Para. [0021]-[0022], [0040]).
Regarding claim 10, Billet teaches a device, comprising, a memory; and cryptographic circuitry coupled to the memory, wherein: 
the cryptographic circuitry, in operation, responds to receipt of a first datum from a second device by (Billet: Para. [0106], The advanced encrypted datum c, or basic encrypted datum c', is then transmitted to the prover B, in the course of a step 507. Para. [0101] [prover B = first device; verifier A = second device; encrypted datum = first datum]): 
decrypting the first datum (Billet: Para. [0107], Finally, during a decryption step 509, the encrypted datum received by the prover B is decrypted by virtue of the secret key retained by the prover B. In the case of a basic encryption, the basic encrypted datum c' is decrypted by means of at least one of the functions f, L and E, according to one of the decryption embodiments presented hereinabove.); and 
transmitting a second datum corresponding to a result of the decrypting to the second device (Billet: Para. [0108], In a step specific to authentication, the prover B sends the datum x thus decrypted to the verifier A.); and 
the first datum corresponds to application of a first function to: a third datum stored in the second circuit; and a fourth datum (Billet: Para. [0098], Para. [0100], The first entity A comprises, on its side, a computation module PROC.sub.A capable of receiving the public function C or h, as well as at least one datum x to be encrypted, and of computing a basic encrypted datum c', or advanced encrypted datum c, corresponding respectively to the application of the basic function h, or of the advanced function C, to the datum x. [third datum = datum x; fourth datum = key; first datum = encrypted datum] [0105], [prover B = first circuit; verifier A = second circuit]).
Regarding claim 11, Billet teaches the device of claim 10 wherein the cryptographic circuitry, in operation, applies a second function to the first datum to decrypt the first datum (Billet: Para. [0107], Finally, during a decryption step 509, the encrypted datum received by the prover B is decrypted by virtue of the secret key retained by the prover B. In the case of a basic encryption, the basic encrypted datum c' is decrypted by means of at least one of the functions f, L and E, according to one of the decryption embodiments presented hereinabove.).
Regarding claim 12, Billet teaches the device of claim 11 wherein the second function is an inverse of the first function (Billet: Para. [0107], Finally, during a decryption step 509, the encrypted datum received by the prover B is decrypted by virtue of the secret key retained by the prover B. In the case of a basic encryption, the basic encrypted datum c' is decrypted by means of at least one of the functions f, L and E, according to one of the decryption embodiments presented hereinabove. [encryption is the inverse of decryption and decryption is the inverse operation of encryption]).
Regarding claim 14, Billet teaches the device of claim 11 wherein at least one of the first function and the second function is a combination function (Billet: Para. [0009] which comprises a basic encryption function obtained by the addition between an intermediate function derived from composition of a coding function with a first function, and a second function.).
Regarding claim 15, Billet teaches the device of claim 14 wherein the combination function is a concatenation function (Billet: Para. [0009] which comprises a basic encryption function obtained by the addition between an intermediate function derived from composition of a coding function with a first function, and a second function. Para. [0021]-[0022], [0040]).
Regarding claim 17, Billet teaches a device, comprising, a memory storing a first datum and a second datum, the second datum corresponding to an application of a first function to: the first datum; and a third datum (Billet: Para. [0098], Para. [0100], The first entity A comprises, on its side, a computation module PROC.sub.A capable of receiving the public function C or h, as well as at least one datum x to be encrypted, and of computing a basic encrypted datum c', or advanced encrypted datum c, corresponding respectively to the application of the basic function h, or of the advanced function C, to the datum x. [first datum = datum x; third datum = key; second datum = encrypted datum] [0105], [prover B = first circuit; verifier A = second circuit]); and 
(Billet: Para. [0106], The advanced encrypted datum c, or basic encrypted datum c', is then transmitted to the prover B, in the course of a step 507. Para. [0101] [prover B = first circuit; verifier A = second circuit; encrypted datum = second datum]); 
responds to receipt of a fourth datum from the second device by verifying a correspondence between the first datum and the fourth datum (Billet: Para. [0091], If this equation (15) is satisfied, then the candidate original datum x'(i) corresponds to the initially encrypted datum x and the decryption is successful, as indicated in step 413 of FIG. 4A. Para. [0108], In a step specific to authentication, the prover B sends the datum x thus decrypted to the verifier A. The verifier A is then assured of the identity of the prover B since only the prover B is capable of decrypting the datum x encrypted for its attention.), 
wherein the fourth datum is representative of a result of decrypting of the second datum by the second device (Billet: Para. [0107], Finally, during a decryption step 509, the encrypted datum received by the prover B is decrypted by virtue of the secret key retained by the prover B. In the case of a basic encryption, the basic encrypted datum c' is decrypted by means of at least one of the functions f, L and E, according to one of the decryption embodiments presented hereinabove. Para. [0108], In a step specific to authentication, the prover B sends the datum x thus decrypted to the verifier A.).
Regarding claim 18, Billet teaches the device of claim 17 wherein the fourth datum corresponds to application of a second function to the second datum (Billet: Para. [0107], Finally, during a decryption step 509, the encrypted datum received by the prover B is decrypted by virtue of the secret key retained by the prover B. In the case of a basic encryption, the basic encrypted datum c' is decrypted by means of at least one of the functions f, L and E, according to one of the decryption embodiments presented hereinabove.).
Regarding claim 19, Billet teaches the device of claim 18 wherein the second function is an inverse of the first function (Billet: Para. [0107], Finally, during a decryption step 509, the encrypted datum received by the prover B is decrypted by virtue of the secret key retained by the prover B. In the case of a basic encryption, the basic encrypted datum c' is decrypted by means of at least one of the functions f, L and E, according to one of the decryption embodiments presented hereinabove. [encryption is the inverse of decryption and decryption is the inverse operation of encryption]).
Regarding claim 21, Billet teaches the device of claim 18 wherein at least one of the first function and the second function is a combination function (Billet: Para. [0009] which comprises a basic encryption function obtained by the addition between an intermediate function derived from composition of a coding function with a first function, and a second function.).
Regarding claim 22, Billet teaches the device of claim 21 wherein the combination function is a concatenation function (Billet: Para. [0009] which comprises a basic encryption function obtained by the addition between an intermediate function derived from composition of a coding function with a first function, and a second function. Para. [0021]-[0022], [0040]).
Regarding claim 25, claim 25 is rejected under the same rational as claim 1.
Regarding claim 26, claim 26 is rejected under the same rational as claim 2.
Regarding claim 27, claim 27 is rejected under the same rational as claim 3.
Regarding claim 28, claim 28 is rejected under the same rational as claim 4.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim(s) 5, 8, 13, 16, 20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Billet et al. (2012/0020476; Hereinafter “Billet”) in view of Chellappa et al. (US 2015/0163211; Hereinafter “Chellappa”).
Regarding claim 5, Billet teaches the method of claim 3. Billet does not explicitly teach wherein the third datum is a random datum.  
In an analogous art, Chellappa teaches wherein the third datum is a random datum (Chellappa: Para. [0003], wherein the generating challenge prompts the node to generate a first code representing an output of a first encryption challenge having inputs that include a first random value and a first intrinsic ID based on an intrinsic feature.).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Chellappa with the system and method of Billet to include wherein the third datum is a random datum because this functionality provides for utilizing random values with device authentication challenges to protect an electronic system from unauthorized access or use (Chellappa: Para. [0002]).
Regarding claim 8, Billet teaches the method of claim 6.  Billet does not explicitly teach wherein the combination function is an exclusive OR function.
Chellappa teaches wherein the combination function is an exclusive OR function.  (Chellappa: Para. [0058], Referring now generally to FIGS. 2A-C, the functions f.sub.1 220, f.sub.2 330, and f.sub.3 250 each may be an invertible function, including an XOR function or an offset function (e.g., a bit-shift operation). For each such function, so long as its result and one of its inputs are known, the other input can be determined using a corresponding inverse function.)
(Chellappa: Para. [0002]).
Regarding claim 13, claim 13 is rejected under similar rational as claim 5.
Regarding claim 16, claim 16 is rejected under similar rational as claim 8.
Regarding claim 20, claim 20 is rejected under similar rational as claim 5.
Regarding claim 23, claim 23 is rejected under similar rational as claim 8.

Claim(s) 9, 24, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Billet et al. (2012/0020476; Hereinafter “Billet”) in view of Goto et al. (US 2014/0089680; Hereinafter “Goto”).
Regarding claim 9, Billet teaches the method of claim 1, wherein the first datum is one of a plurality of first datum, the second datum is one of a plurality of second datum (Billet: Para. [0098], Para. [0100], The first entity A comprises, on its side, a computation module PROC.sub.A capable of receiving the public function C or h, as well as at least one datum x to be encrypted, and of computing a basic encrypted datum c', or advanced encrypted datum c, corresponding respectively to the application of the basic function h, or of the advanced function C, to the datum x. [first datum = datum x; third datum = key; second datum = encrypted datum], [0105],). 
Billet does not explicitly teach and the second circuit stores the plurality of first datum and the plurality of second datum in a correspondence table.
In an analogous art, Goto teaches and the second circuit stores the plurality of first datum and the plurality of second datum in a correspondence table (Goto: Para. [0103], In an embodiment of the present invention, the secure processor can further contain a key storing device which stores multiple keys, such as a key table memory. Para. [0133], After the key is defined at Step S19, an encrypted page entry, namely the page table entry (PTE) in the translation look aside buffer (TLB) as will be mentioned later is generated and an encrypted page is allocated to perform encryption of codes or data. [0135]-[0136], [0138], [0144]).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Goto with the system and method of Billet to include and the second circuit stores the plurality of first datum and the plurality of second datum in a correspondence table because this functionality enables preventing operation of malicious execution codes in computers or devices with built-in processors. (Goto: Para. [0003]).  Moreover, the duplication of a first datum and a second datum would have been obvious to a person having ordinary skill in the art in view of the teachings of Goto that illustrates and describes multiple instances of both encrypted data and decrypted data that are stored in page tables.  The mere duplication of a first datum and a second datum appears to have no patentable significance unless a new and unexpected result is produced (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)) (See MPEP 2144.04 VI. B. [R-10.2019]).  
Regarding claim 24, claim 24 is rejected under similar rational as claim 9.
Regarding claim 29, claim 29 is rejected under the same rational as claim 9.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Giddins whose telephone number is (571)272-7993.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached at (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/NELSON S. GIDDINS/            Primary Examiner, Art Unit 2437